Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 & 16-18 are allowed.

Applicants arguments found on pages 7 & 8 of the amendment received 27 APR 22 as well as the amendment of claim 10 are sufficient to overcome the previous rejections of the non-final rejection mailed 04 FEB 22.  As such, the application is now in condition for allowance.

Impink (US 4,552,718) and Currie (US 2010/0262309) both teach circuit interrupter devices wherein the trip margin is monitored.  However, neither reference teach all of the language claimed in Applicant’s claimed invention.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method of determining if a circuit interrupter having an operating mechanism has acceptable trip margin comprising all the features as recited in the claims and in combination with determining a trip margin of the circuit interrupter by: providing an internal trip margin sensor assembly enclosed within the housing, said internal trip margin sensor assembly structured to generate trip margin data; providing a transfer function module; providing a computer structured to execute the transfer function module; executing said transfer function module on said computer; transmitting said trip margin data to said transfer function module; utilizing said trip margin sensor assembly to generate trip margin data; processing said trip margin data to generate a trip margin; determining if said trip margin is acceptable relative to said model trip margin; if said trip margin is acceptable, continuing to 1) utilize said trip margin sensor assembly to generate further trip margin data, 2) transmit said further trip margin data to said transfer function module, 3) process said further trip margin data to generate a further trip margin, and 4) determine if said further trip margin is acceptable relative to said model trip margin; and if said trip margin is not acceptable, initiating a remediation on the circuit interrupter.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupter comprising all the features as recited in the claims and in combination with a trip margin test apparatus comprising a trip margin sensor assembly that is enclosed within the interior region, the trip margin test apparatus being structured to perform a trip margin test on the operating mechanism using the trip margin sensor assembly to detect a trip margin of the operating mechanism; and wherein the trip margin test apparatus further comprises a computer, the computer being structured to make a comparison between the trip margin and a model trip margin and, responsive to the comparison, the computer being structured to make a determination whether or not the trip margin is acceptable relative to the model trip margin.

Claims 11-14 & 16-18 are allowable as they depend from claim 10, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839